Citation Nr: 1210196	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  11-21 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
The Republic of the Philippines


THE ISSUES

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 

The Veteran served with in the Philippine Scouts from August 1946 to January 1949.  The Veteran died in April 1992.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In July 2011, in written correspondence, prior to the promulgation of a decision by the Board, the Appellant withdrew her appeal for entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  


CONCLUSION OF LAW

The appeal for a one-time payment from the Filipino Veterans Equity Compensation Fund is withdrawn and the Board does not have appellate jurisdiction to review the claim.  38 U.S.C.A. §7105(d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).







The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  As the Appellant has withdrawn her appeal, there is no need to address VCAA compliance.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Claim Withdrawn

The Board may dismiss an appeal, which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105(d)(5). 

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Appellant.  38 C.F.R. § 20.204.

In July 2011, in correspondence in writing, along with the substantive appeal, the Appellant stated that she accepted the fact that she was not legally entitled to a payment from the Filipino Veterans Equity Compensation Fund, and she reiterated that she was not seeking benefits from the Fund.  There is no other claim on appeal. 







As the Appellant does not allege specific error of fact or law in the determination being appealed, the Board deems her claim withdrawn, and the Board does not have appellate jurisdiction to review the claim.  38 U.S.C.A. § 7105(d)(5).


ORDER

The appeal of the claim for a one-time payment from the Filipino Veterans Equity Compensation Fund is dismissed.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


